Case 1:17-cv-07893-NLH-AMD Document 106 Filed 09/14/20 Page 1 of 1 PageID: 776



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


   JENNIFER CANTONI,                    Civil Action No. 17cv7893 (NLH/AMD)
             Plaintiff

   v.

   CUMBERLAND COUNTY, ET AL             60 DAY ORDER ADMINISTRATIVELY
                                        TERMINATING ACTION
              Defendant




        It having been reported to the Court that the above-captioned
 action has been settled,
        IT IS on this     11th     day of    September      2020,
        ORDERED that this action and any pending motions are hereby
 administratively terminated; and it is further
        ORDERED that this shall not constitute a dismissal Order under
 the Federal Rules of Civil Procedure; and it is further
        ORDERED that within 60 days after entry of this Order (or
 such additional period authorized by the Court), the parties shall
 file all papers necessary to dismiss this action under Federal
 Rule of Civil Procedure 41 or, if settlement cannot be consummated,
 request that the action be reopened; and it is further
        ORDERED that, absent receipt from the parties of dismissal
 papers or a request to reopen the action within the 60-day period,
 the Court shall dismiss this action, without further notice, with
 prejudice and without costs.
                                        s/Ann Marie Donio____________
                                        ANN MARIE DONIO
                                        UNITED STATES MAGISTRATE JUDGE
